Exhibit 10.6

 

This CONSULTING AGREEMENT, dated as of May 25, 2011 (this “Agreement”), is
entered into by and among, CDRT Holding Corporation, a Delaware corporation (the
“Company”), Emergency Medical Services Corporation, a Delaware corporation
(“Opco”), and Clayton, Dubilier & Rice, LLC, a Delaware limited liability
company (“Manager”).

 

W I T N E S S E T H:

 

WHEREAS, Manager organized CDRT Acquisition Corporation, a Delaware corporation
(“Parent”), a wholly-owned subsidiary of the Company, to enter into the
Agreement and Plan of Merger, dated as of February 13, 2011, among Parent, CDRT
Merger Sub, Inc., a Delaware corporation (“Merger Sub”), and Opco (as the same
may be amended from time to time in accordance with the terms thereof, the
“Acquisition Agreement”), pursuant to which the Company, indirectly through
Parent, acquired Opco, on the date hereof, by means of a merger of Merger Sub
with and into Opco (the “Acquisition”).

 

WHEREAS, Manager has performed financial, investment banking, management
advisory and other services for the Company in connection with the Acquisition,
including without limitation assistance in connection with (a) the preparation,
negotiation, execution and delivery of the Acquisition Agreement, (b) the
retention of legal, accounting, insurance, investment banking, financial and
other advisors and consultants in connection with the Acquisition, (c) the
preparation, negotiation, execution and delivery of equity commitment letters,
fee and engagement letters, subscription agreements, registration rights
agreements and agreements, instruments and documents relating to the financing
of the Acquisition and the Company, (d) the preparation and circulation of
information and offering memoranda and other materials in connection with the
financing of the Acquisition and (e) the structuring, implementation and
consummation of the Acquisition (such services collectively, the “Initial
Services”);

 

WHEREAS, prior to or concurrently with the execution and delivery of this
Agreement, the Company, Manager, Opco, Clayton, Dubilier & Rice Fund VIII, L.P.,
CD&R EMS Co-Investor, L.P. and certain other parties have entered into an
Indemnification Agreement, dated as of May 25, 2011 (as the same may be amended
from time to time in accordance with its terms, the “Indemnification
Agreement”); and

 

WHEREAS, the Company desires that it and its subsidiaries (together, the
“Company Group”) receive future financial, investment banking, management
advisory and other services from Manager, and Manager desires to provide such
services to the members of the Company Group;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.            Engagement.  The Company hereby confirms that Manager has
performed the Initial Services as a consultant to the Company.  The Company
hereby engages Manager (on behalf of the members of the Company Group) as a
consultant, and Manager hereby agrees to provide Consulting Services (as defined
below) and Transaction Services (as defined below) to the Company and the other
members of the Company Group on the terms and subject to the conditions set
forth below.

 

2.            Scope of Future Services.

 

(a)           Consulting Services.  Manager hereby agrees, during the term of
this Agreement, to provide the members of the Company Group with such financial,
investment banking, management, advisory and other services in connection with
the operations of the Company as may reasonably be requested from time to time
by the board of directors (the “Board”) of the Company (collectively, the
“Consulting Services”), including assistance (i) developing and implementing
corporate and business strategy and planning for the Company Group, including
plans and programs for improving operating, marketing and financial performance,
(ii) recruiting key management employees, (iii) establishing and maintaining
banking, legal and other business relationships, (iv) arranging future debt and
equity financings and refinancings for corporate purposes and (v) providing
professional employees to serve as directors or officers of the members of the
Company Group (“Manager Designees”).

 

(b)           Transaction Services.  In addition to, and without duplication of,
the Initial Services and the Consulting Services, Manager hereby agrees, during
the term of this Agreement, to provide the members of the Company Group with
financial, investment banking, management advisory and other services as may
reasonably be agreed from time to time by the Company and Manager with respect
to proposed transactions, including, without limitation, any proposed
acquisition, merger, full or partial recapitalization, structural reorganization
(including any divestiture of one or more subsidiaries or operating divisions of
any member of the Company Group), reorganization of the shareholdings or other
ownership structure of the Company Group, sales or dispositions of assets or any
other similar transaction (each, a “Transaction”) directly or indirectly
involving the members of the Company Group (collectively, the “Transaction
Services”).

 

(c)           Services Non-Exclusive.  Manager will devote such time and efforts
to the performance of the services contemplated hereby as Manager deems
reasonably necessary or appropriate, provided that no minimum number of hours is
required to be devoted on a weekly, monthly, annual or other basis.  The Company
and Opco (on behalf of themselves and the other members of the Company Group)
hereby acknowledge that Manager’s services are not exclusive to the Company
Group and that Manager will render similar services to other persons and
entities.

 

(d)           Applicability of Indemnification Agreement.  The Company and Opco
(on behalf of themselves and the other members of the Company Group) hereby
acknowledge and agree that the services provided by Manager hereunder, including
the Initial Services,

 

2

--------------------------------------------------------------------------------


 

the Consulting Services and the Transaction Services, are being provided subject
to the terms of this Agreement (including, without limitation, Section 7) and
the Indemnification Agreement.

 

3.            Compensation; Reimbursement of Expenses.

 

(a)                     Compensation for Initial Services.  As compensation for
the Initial Services, immediately following the later of the date of this
Agreement and the date of the consummation of the Acquisition, the Company
shall, or shall cause one or more other members of the Company Group to, on
behalf of the members of the Company Group, pay Manager a fee of $40,000,000.

 

(b)           Compensation for Consulting Services.  As compensation for the
Consulting Services, the Company shall, or shall cause one or more other members
of the Company Group to, on behalf of the members of the Company Group, pay
Manager a fee of $4,500,000 per year (together, the “Consulting Fee”), one
quarter of which shall be payable quarterly in advance on the first day of each
January, April, July and October (each, a “Consulting Services Payment Date”). 
The Consulting Fee shall begin accruing immediately following the consummation
of the Acquisition, and the amount of the Consulting Fee accrued prior to the
next succeeding Consulting Services Payment Date shall be payable on such
Consulting Services Payment Date, together with the regular installment of the
Consulting Fee payable on such Consulting Services Payment Date.  If an employee
of Manager or any of its Affiliates is appointed to an executive management
position (or a position of comparable responsibility) with the Company or any
other member of the Company Group, then, for the period of such employee’s
service in such position, the Consulting Fee shall be increased by an amount to
be reasonably determined by Manager but not to exceed 100% of the Consulting Fee
then in effect.  The Consulting Fee may not be decreased without the prior
written consent of Manager. For purposes of this Agreement, “Affiliate” shall
mean, with respect to any person or entity, any other person or entity directly
or indirectly controlling, controlled by or under common control with, such
person or entity; for the avoidance of doubt, with respect to Manager, Affiliate
shall not include any member of the Company Group.

 

(c)           Compensation for Transaction Services.  As compensation for the
Transaction Services, in connection with each Transaction that is consummated,
the Company shall, or shall cause one or more other members of the Company Group
to, on behalf of the members of the Company Group, pay Manager a fee (a
“Transaction Fee”) equal to 1.0% of the Transaction Value, or such lesser amount
as Manager and the Company, on behalf of the members of the Company Group, may
agree.  The Company, on behalf of the members of the Company Group, may agree to
pay a Transaction Fee in excess of 1.0% of the Transaction Value of a
Transaction.  As used herein, “Transaction Value” means the total value of the
applicable Transaction, including, without duplication, (x) in the case of any
Transaction involving an acquisition, merger, sale or disposition of assets or
equity interests of any member of the Company Group or any

 

3

--------------------------------------------------------------------------------


 

other similar Transaction, the aggregate purchase price payable in connection
with such Transaction, including, without limitation, the aggregate amount of
the cash funds and the aggregate value of the other securities or obligations
required to complete such Transaction (excluding any fees payable pursuant to
this Section 3(c)), including any indebtedness, guarantees, capital stock or
similar items issued or made to facilitate, and the amount of any revolving
credit or other liquidity facilities or arrangements established in connection
with, such Transaction or assumed, refinanced or left outstanding in connection
with or immediately following such Transaction and (y) in connection with any
capital raising Transaction, the aggregate proceeds of such Transaction
(including the unfunded portion of any revolving credit or other liquidity
facilities or arrangements established in connection with such Transaction). 
For purposes of calculating a Transaction Fee, the value of any securities
included in the Transaction Value will be determined by the average of the last
sales prices for such securities on the five trading days ending five days prior
to the consummation of the applicable Transaction, provided that if such
securities do not have an existing public trading market, the value of the
securities shall be their fair market value as mutually reasonably agreed
between Manager and the Company, on behalf of the members of the Company Group,
on the day prior to consummation of such Transaction.

 

(d)           Reimbursement of Expenses.  The Company shall, or shall cause one
or more other members of the Company Group to, on behalf of the members of the
Company Group, reimburse Manager for such reasonable travel and other
out-of-pocket expenses (“Expenses”) as may be incurred by Manager and its
Affiliates and its and their respective employees and agents in the course or on
account of rendering any services under this Agreement, including but not
limited to any applicable fees and expenses of any legal, accounting or other
professional advisors to Manager and its subsidiaries and Affiliates and any
expenses incurred by any Manager Designee in connection with the performance of
his or her duties to any member of the Company Group, including the cost of all
air travel, whether on commercial or private aircraft.  Manager may submit
monthly expense statements to the Company or any other such member of the
Company Group, which statements shall be payable within thirty days.  Nothing in
this Section 3 shall limit any obligations of any member of the Company Group to
reimburse any costs and expenses to Manager or any Manager Affiliate (as defined
below) under the Indemnification Agreement or the Registration Rights Agreement,
dated as of May 25, 2011, among the Company, certain affiliates of Manager and
the other stockholders of the Company party thereto (as the same may be amended
from time to time, the “Registration Rights Agreement”).

 

(e)           Allocation of Payments.  The Company shall not agree with its
independent accountants to allocate the amounts paid to Manager pursuant to this
Agreement to specific services provided hereunder without the consent of Manager
(not to be unreasonably withheld).

 

4

--------------------------------------------------------------------------------


 

(f)            Obligations Joint and Several.  Opco and the Company (on behalf
of themselves and the other members of the Company Group) hereby agree that the
obligations of the Company under this Section 3 shall be borne jointly and
severally by each member of the Company Group.

 

4.             Term, etc.

 

(a)           This Agreement shall be in effect until, and shall terminate upon,
the tenth anniversary of the date hereof, and may be earlier terminated by
Manager on thirty days’ prior written notice to the Company.  The provisions of
this Agreement shall survive any termination hereof, provided that,
notwithstanding the foregoing, Sections 1 and 2 (other than Section 2(d)) shall
not survive any termination hereof and provided, further, that Section 3 shall
survive any termination hereof solely as to any portion of any Consulting Fee,
Transaction Fee or Expenses not paid or reimbursed prior to such termination and
not required to be paid or reimbursed thereafter pursuant to Section 4(c).

 

(b)           Upon any consolidation or merger of the Company, or any
conveyance, transfer or lease of all or substantially all of the assets of any
member of the Company Group, whether in connection with the Acquisition or
otherwise, the entity formed by such consolidation, or into which such member of
the Company Group is merged or to which such conveyance, transfer or lease is
made (each, a “Successor Entity”), shall succeed to and be substituted for the
Company or such member of the Company Group, as applicable, under this Agreement
with the same effect as if the Successor Entity had been a party hereto.  No
such consolidation, merger or conveyance, transfer or lease shall have the
effect of terminating this Agreement or of releasing any member of the Company
Group or any Successor Entity from its obligations hereunder.

 

(c)           Upon any termination of this Agreement, the Company agrees
immediately to pay or reimburse (or cause one or more other members of the
Company Group to pay or reimburse), as the case may be, in cash to Manager
(i) any accrued and unpaid installment of the Consulting Fee or portion thereof,
(ii) any accrued and unpaid Transaction Fee or portion thereof, plus (iii) any
unpaid and unreimbursed Expenses that shall have been incurred prior to such
termination (whether or not such Expenses shall then have become payable).  If,
at any time, no member of the Company Group is permitted to make any payment or
reimbursement due to Manager under this Agreement under the terms of any credit
agreement or other financing agreement to which any member of the Company Group
is a party, such obligations shall accrue as provided herein, but payment or
reimbursement thereof shall be deferred until such time as (x) such payments are
no longer prohibited under the terms of the applicable agreement, or (y) the
loan amount due thereunder is repaid in full.  In the event of the liquidation
of the Company, all amounts due Manager under this Agreement shall be paid to
Manager before any liquidating distributions or similar payments are made to
stockholders of the Company.

 

5

--------------------------------------------------------------------------------


 

5.             Information; Confidentiality; Other Consulting Agreements.

 

(a)           The Company will, and will cause each member of the Company Group
to, use its reasonable best efforts to furnish, or to cause their respective
subsidiaries, employees and agents to furnish, Manager with such information
(the “Information”) as Manager reasonably believes appropriate to its engagement
hereunder.  The Company acknowledges and agrees that (i) Manager will rely on
the Information and on information available from generally recognized public
sources in performing the Consulting Services and the Transaction Services and
(ii) Manager does not assume responsibility for the accuracy or completeness of
the Information and such other information.

 

(b)           The Company and Opco (on behalf of themselves and the other
members of the Company Group) hereby consent to the Manager and any Manager
Affiliate (as defined below) sharing any information it receives from the
Company Group with any other Manager Affiliates (other than other portfolio
companies) and to the internal use by Manager and such Manager Affiliates of any
information received from the Company Group, subject, however, to (i) Manager
maintaining adequate procedures to prevent such information from being used in
connection with the purchase or sale of securities of the Company in violation
of applicable law and (ii) the recipient of such information being subject to an
agreement (or being under a duty of trust or confidence) to maintain the shared
information in confidence.

 

(c)           Any advice or opinions provided by Manager or Manager Affiliates
may not be disclosed or referred to publicly or to any third party (other than
the Company Group’s legal, tax, financial or other advisors), except in
accordance with Manager’s prior written consent.

 

6.             Independent Contractor Status.  The parties acknowledge and agree
that Manager has performed the Initial Services and shall perform the Consulting
Services and the Transaction Services as an independent contractor, retaining
control over and responsibility for its own operations and personnel and those
of its controlled Affiliates.  The Company further acknowledges and agrees that
Manager may, in its sole discretion, remove or substitute any of the members of,
or add members to, the team of professional employees of Manager and its
Affiliates that will be providing services pursuant to this Agreement, and that
any such removal, substitution or addition shall not in any way modify or affect
any of the obligations of the Company hereunder, including, without limitation,
its obligation to pay the any fee or reimburse any Expenses.  Neither Manager
nor any Manager Affiliate shall, solely by virtue of this Agreement or the
arrangements hereunder, be considered employees or agents of any member of the
Company Group, nor shall any of them have authority hereunder to contract in the
name of or bind any member of the Company Group, except (i) to the extent that
any professional employee of Manager or any of its Affiliates may be serving as
a director or an officer of any member of the Company Group or (ii) as expressly
agreed to in writing by such member

 

6

--------------------------------------------------------------------------------


 

of the Company Group.  Any duties of Manager arising out of its engagement to
perform services hereunder shall be owed solely to the members of the Company
Group.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto or their respective successors and
assigns, any rights or remedies under or by reason of this Agreement.  Without
limiting the generality of the foregoing, the parties acknowledge that nothing
in this Agreement, expressed or implied, is intended to confer on any present or
future holders of any securities of the Company or its Affiliates, or any
present or future creditor of the Company or its Affiliates, any rights or
remedies under or by reason of this Agreement or any performance hereunder.

 

7.            Limitation on Liability.  Except in cases of gross negligence or
willful misconduct, Manager shall have no liability of any kind whatsoever to
any member of the Company Group for any damages, losses or expenses (including,
without limitation, special, punitive, incidental or consequential damages and
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors) with respect to the
provision of the Initial Services, the Consulting Services and the Transaction
Services and in no event shall any such liability be in excess of the fees
received by Manager hereunder.  Each of the Company and Opco (on behalf of
itself and the other members of the Company Group), by its acceptance of the
benefits hereof, covenants, agrees and acknowledges that no person other than
Manager shall have any obligation hereunder and that it has no rights of
recovery against, and no recourse hereunder or under any documents or
instruments delivered in connection herewith shall be had against, any former,
current or future officer, agent, Affiliate or employee of Manager (or any of
their successors or permitted assignees), against any former, current or future
general or limited partner, member or stockholder of Manager (or any of its
successors or permitted assignees) or against any former, current or future
director, officer, agent, employee, Affiliate, general or limited partner,
stockholder, manager or member of any of the foregoing (collectively, “Manager
Affiliates”), whether by or through attempted piercing of the corporate veil, by
or through a claim by or on behalf of the Company against Manager Affiliates, by
the enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or
otherwise.

 

8.            Outside Activities.  In recognition that Manager and Manager
Affiliates currently have, and will in the future have or will consider
acquiring, investments in numerous companies with respect to which Manager or
Manager Affiliates may serve as an advisor, a director or in some other
capacity, and in recognition that Manager or Manager Affiliates have myriad
duties to various investors and partners, and in anticipation that the Company
Group, on the one hand, and Manager or Manager Affiliates, on the other hand,
may engage in the same or similar activities or lines of business and have an
interest in the same areas of corporate opportunities, and in recognition of the
benefits to be derived by the Company Group hereunder and in recognition of the
difficulties which may confront any advisor who desires and endeavors fully to
satisfy such advisor’s duties in determining the full scope of such duties in
any

 

7

--------------------------------------------------------------------------------


 

particular situation, the provisions of this Section 8 are set forth to
regulate, define and guide the conduct of certain affairs of the Company Group
as they may involve Manager.  Except as Manager may otherwise agree in writing
after the date hereof:

 

(a)           Manager and Manager Affiliates shall have the right:  (i) to
directly or indirectly engage in any business (including, without limitation,
any business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, any member of the Company Group), (ii) to
directly or indirectly do business with any client or customer of the Company
Group, (iii) to take any other action that Manager believes in good faith is
necessary to or appropriate to fulfill its obligations as described in the first
sentence of this Section 8 and (iv) not to present potential transactions,
matters or business opportunities to any member of the Company Group, and to
pursue, directly or indirectly, any such opportunity for itself, and to direct
any such opportunity to another person.

 

(b)           Manager and Manager Affiliates shall have no duty (contractual or
otherwise) to communicate or present any corporate opportunities to the Company
Group or any of their Affiliates or to refrain from any actions specified in
Section 8(a), and the Company, on its own behalf and on behalf of the other
members of the Company Group, hereby renounces and waives any right to require
Manager or any Manager Affiliate to act in a manner inconsistent with the
provisions of this Section 8.

 

(c)           None of Manager or any Manager Affiliate shall be liable to any
member of the Company Group or any of their Affiliates for breach of any duty
(contractual or otherwise) by reason of any activities or omissions of the types
referred to in this Section 8 or of any such person’s participation therein.

 

9.            Notice.  All notices and other communications to be given to any
party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service, or three
days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or when received in the form of a
facsimile (receipt confirmation requested), and shall be directed to the address
set forth below (or at such other address or facsimile number as such party
shall designate by like notice):

 

If to the Company or Opco:

 

 

CDRT Holding Corporation

 

c/o Emergency Medical Services Corporation

 

6200 South Syracuse Way, Suite 200

 

Greenwood, CO 80111

 

Attention: General Counsel

 

Facsimile: 303-495-1800

 

8

--------------------------------------------------------------------------------


 

If to Manager:

Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York 10152
Attention: Theresa A. Gore
Facsimile:  (212) 407-5252

 

 

with a copy to
(which shall not constitute notice):

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:   Paul S. Bird, Esq.
                   Jonathan E. Levitsky, Esq.
Facsimile:   (212) 909-6836

 

10.          Entire Agreement; Severability; No Representations or Warranties. 
This Agreement, the Registration Rights Agreement and the Indemnification
Agreement (a) contain the complete and entire understanding and agreement
between Manager and the Company with respect to the subject matter hereof and
(b) supersede all prior and contemporaneous understandings, conditions and
agreements, whether written or oral, express or implied, in respect of the
subject matter hereof.  If any term, provision, covenant or restriction of this
Agreement is held to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party hereto. 
Upon such a determination, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.  To the extent permitted by applicable law, the parties hereto
waive any provision of law that renders any term or provision of this agreement
invalid or unenforceable in any respect.  The Company acknowledges and agrees
that Manager makes no representations or warranties in connection with this
Agreement or its provision of the Initial Services, the Consulting Services and
the Transaction Services.  The Company agrees that any acknowledgment or
agreement made by the Company in this Agreement is made on behalf of the Company
and the other members of the Company Group.

 

11.          Counterparts; Amendments and Waivers.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and which together shall constitute one agreement.  This Agreement may
be executed by facsimile signatures.  This Agreement may not be amended,
restated, supplemented or otherwise modified, and no provision of this Agreement
may be waived, other than in a writing duly executed by the parties hereto.

 

9

--------------------------------------------------------------------------------


 

12.          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties to this Agreement and their respective
successors and assigns; provided that (i) except as provided in clause (ii) and
(iii) of this proviso, neither this Agreement nor any right, interest or
obligation hereunder may be assigned by either party, whether by operation of
law or otherwise, without the express written consent of the other party hereto,
(ii) any assignment by Manager of its rights but not the obligations under this
Agreement to any entity directly or indirectly controlling, controlled by or
under common control with Manager shall be expressly permitted hereunder and
shall not require the prior written consent of the Company and (iii) Manager may
assign all of its rights, interests and obligations under this Agreement to a
third party in connection with the transfer to such third party of substantially
all of Manager’s investment management business without the prior written
consent of the Company.  This Agreement is not intended to confer any right or
remedy hereunder upon any person or entity other than the parties to this
Agreement and their respective successors and assigns.

 

13.          Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT SUCH
PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

14.          Arbitration.

 

(a)           Any dispute, claim or controversy arising out of, relating to, or
in connection with this Agreement, or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Agreement to arbitrate, shall be finally determined by
arbitration.  The arbitration shall be administered by JAMS.  If the disputed
claim or counterclaim exceeds $250,000, not including interest or attorneys’
fees, the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS
Comprehensive Rules”) in effect at the time of the arbitration shall govern the
arbitration, except as they may be modified herein or by mutual written
agreement of the parties.  If no disputed claim or counterclaim exceeds
$250,000, not including interest or attorneys’ fees, the JAMS Streamlined
Arbitration Rules and Procedures (“JAMS Streamlined Rules”) in effect at the
time of the arbitration shall govern the arbitration, except as they may be
modified herein or by mutual written agreement of the parties.

 

(b)           The seat of the arbitration shall be New York, New York.  The
parties submit to jurisdiction in the state and federal courts of the State of
New York for the limited purpose of enforcing this agreement to arbitrate.

 

(c)           The arbitration shall be conducted by one neutral arbitrator
unless the parties agree otherwise.  The parties agree to seek to reach
agreement on the identity of the arbitrator within thirty days after the
initiation of arbitration.  If the parties are unable

 

10

--------------------------------------------------------------------------------


 

to reach agreement on the identity of the arbitrator within such time, then the
appointment of the arbitrator shall be made in accordance with the process set
forth in JAMS Comprehensive Rule 15.

 

(d)           The arbitration award shall be in writing, state the reasons for
the award, and be final and binding on the parties.  The arbitrator may, in the
award, allocate all or part of the costs of the arbitration, including the fees
of the arbitrator and the attorneys’ fees of the prevailing party.  Judgment on
the award may be entered by any court having jurisdiction thereof or having
jurisdiction over the relevant party or its assets.  Notwithstanding applicable
state law, the arbitration and this agreement to arbitrate shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1, et seq.

 

(e)           The parties agree that the arbitration shall be kept confidential
and that the existence of the proceeding and any element of it (including but
not limited to any pleadings, briefs or other documents submitted or exchanged,
any testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, JAMS, the parties, their counsel, accountants and auditors,
insurers and re-insurers, and any person necessary to the conduct of the
proceeding.  The confidentiality obligations shall not apply (i) if disclosure
is required by law, or in judicial or administrative proceedings, or (ii) as far
as disclosure is necessary to enforce the rights arising out of the award.

 

[The remainder of this page left intentionally blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

CLAYTON, DUBILIER & RICE, LLC

 

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

CDRT HOLDING CORPORATION

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

Name:

William A. Sanger

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

Name:

William A. Sanger

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------

 